United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-416
Issued: September 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 2, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated November 12, 2009 which denied appellant’s
claim for a traumatic injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained a neck and low back injury in the performance of duty.
FACTUAL HISTORY
On September 14, 2009 appellant, then a 50-year-old housekeeping aid, filed a traumatic
injury claim, alleging that he sustained an injury to his neck and back on June 5, 2009 after a

coworker playfully grabbed him at work.1 He stated that, after this incident, he had pain in his
neck running down to his lower back. Appellant did not stop work at that time.
By letter dated October 7, 2009, the Office requested additional factual and medical
information from appellant stating that the initial information submitted was insufficient to
establish the claimed injury.
In an undated statement, appellant indicated that after his injury he immediately filed an
accident report with the employing establishment. He asserted that he filed a complaint against
his supervisor and management and was reassigned because he could not get along with
management. In an October 15, 2009 statement, appellant noted that he reported his injury to the
employing establishment and subsequently experienced pain radiating into his back. He reported
a history of neck surgery prior to this incident.
Appellant submitted notes from the Veterans Administration dated June 5, 2009 where he
was treated by Dr. David A. Jerrard, Board-certified in emergency medicine, for low back pain.
He reported a history of chronic neck and back pain which was exacerbated after an incident at
work where a coworker grabbed him by the neck. Dr. Jerrard noted findings upon examination
of mild tenderness to palpation across the back of the neck and tenderness to palpation along the
spinal column in the lumbar region. He diagnosed exacerbation of chronic low back pain and
recommended ibuprofen for pain.
In a decision dated November 12, 2009, the Office denied appellant’s claim on the
grounds that the medical evidence was not sufficient to establish that appellant’s condition was
caused by the accepted work incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
1

The employing establishment controverted appellant’s claim and noted that appellant failed to report his injury
within 30 days. The employer further asserted that appellant filed the current claim because he was dissatisfied with
his job reassignment and his Equal Employment Opportunity (EEO) complaint was unsuccessful.
2

5 U.S.C. §§ 8101-8193.

3

Gary J. Watling, 52 ECAB 357 (2001).

2

conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.5
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.7
ANALYSIS
Appellant alleged that he sustained a neck and low back injury when his coworker
playfully grabbed his neck while at work. The Board notes that the evidence supports that the
incident occurred on June 5, 2009 as alleged. The Board finds, however, that the medical
evidence is insufficient to establish that appellant sustained a neck or low back injury causally
related to the June 5, 2009 work incident.
On October 7, 2009 the Office advised appellant of the type of medical evidence needed
to establish his claim. Appellant did not submit a rationalized medical report from an attending
physician in which the physician explains why the June 5, 2009 work incident caused or
aggravated his claimed condition.
Appellant submitted notes from the Veterans Administration dated June 5, 2009 where he
was treated by Dr. Jerrard, who noted findings of mild tenderness to palpation across the back of
the neck and tenderness to palpation along the spinal column in the lumbar region. He reported a
history of chronic neck and back pain which was exacerbated after an incident at work where a
coworker grabbed him by the neck. Dr. Jerrard diagnosed exacerbation of chronic low back
pain. However, he appears merely to be repeating the history of injury as reported by appellant
without providing his own opinion regarding whether appellant’s condition was work related.
To the extent that Dr. Jerrard is providing his own opinion, he failed to provide a rationalized
4

Michael E. Smith, 50 ECAB 313 (1999).

5

Id.

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

3

opinion explaining why any diagnosed conditions were caused or aggravated by particular
factors of employment.8 Consequently this report is of little probative value and does not
establish appellant’s traumatic injury claim.
No other medical evidence was submitted by appellant which provides a physician’s
opinion on the causal relationship between appellant’s work factors on June 5, 2009 and a
diagnosed medical condition.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence, and the Office
therefore properly denied appellant’s claim for compensation.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a neck or low back injury causally related to his June 5, 2009 employment incident.

8

See id.

9

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the November 12, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

